                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

   Reggie Green, #374211,                 )    C/A No.: 1:18-3288-HMH-SVH
                                          )
                      Plaintiff,          )
                                          )
          vs.                             )                ORDER
                                          )
   United States of America,              )
                                          )
                      Defendant.          )
                                          )

      This is a civil action filed by a state prisoner. Therefore, in the event
that a limitations issue arises, Plaintiff shall have the benefit of the holding
in Houston v. Lack, 487 U.S. 266 (1988) (holding that a prisoner’s pleading
was filed at the moment of delivery to prison authorities for forwarding to
District Court). Under Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), pretrial
proceedings in this action have been referred to the assigned United States
Magistrate Judge.

PAYMENT OF THE FILING FEE:

      Plaintiff has submitted an Application to Proceed Without Prepaying
Fees or Costs, which is construed as a Motion for Leave to Proceed in forma
pauperis. A review of the Motion reveals that Plaintiff does not have the
funds to prepay the filing fee. Plaintiff’s Motion for Leave to Proceed in forma
pauperis is granted. [ECF No. 2].

      By filing this case, Plaintiff has incurred a debt to the United States of
America in the amount of $350. See 28 U.S.C. § 1914. This debt is not
dischargeable in the event Plaintiff seeks relief under the bankruptcy
provisions of the United States Code. See 11 U.S.C. § 523(a)(17). The Prison
Litigation Reform Act (“PLRA”) of 1996 permits a prisoner to file a civil
action without prepayment of fees or security, but requires the prisoner “to
pay the full amount of the filing fee” as funds are available. See 28 U.S.C. §
1915(a), (b). As the court has granted Plaintiff permission to proceed in forma
pauperis, the agency having custody of Plaintiff shall collect payments from
Plaintiff’s prisoner trust account in accordance with 28 U.S.C. § 1915(b)(1)
and (2), until the full $350 filing fee is paid.
TO THE CLERK OF COURT:

      This case is subject to summary dismissal based on an initial screening
conducted pursuant to 28 U.S.C. § 1915 and/or 28 U.S.C. § 1915A. Therefore,
the Clerk of Court shall not issue the summons or forward this matter to the
United States Marshal for service of process at this time.

TO PLAINTIFF:

      Plaintiff must place the civil action number listed above (C/A No.: 1:18-
3288-HMH-SVH) on any document provided to the court pursuant to this
order. Any future filings in this case must be sent to United States District
Court, 901 Richland Street, Columbia, South Carolina 29201. All documents
requiring Plaintiff’s signature shall be signed with Plaintiff’s full legal name
written in Plaintiff’s own handwriting. Pro se litigants shall not use the
“s/typed name” format used in the Electronic Case Filing System. In all
future filings with this court, Plaintiff is directed to use letter-sized (eight
and one-half inches by eleven inches) paper only, to write or type text on one
side of a sheet of paper only and not to write or type on both sides of any
sheet of paper. Plaintiff is further instructed not to write to the edge of the
paper, but to maintain one inch margins on the top, bottom, and sides of each
paper submitted.

      Plaintiff is a pro se litigant. Plaintiff’s attention is directed to the
following important notice:

      You are ordered to always keep the Clerk of Court advised in
      writing (United States District Court, 901 Richland Street,
      Columbia, South Carolina 29201) if your address changes for any
      reason, so as to assure that orders or other matters that specify
      deadlines for you to meet will be received by you. If as a result of
      your failure to comply with this order, you fail to meet a deadline
      set by this court, your case may be dismissed for violating this
      order. Therefore, if you have a change of address before this case
      is ended, you must comply with this order by immediately
      advising the Clerk of Court in writing of such change of address
      and providing the court with the docket number of all pending
      cases you have filed with this court. Your failure to do so will not
      be excused by the court.



                                       2
     IT IS SO ORDERED.



December 28, 2018                         Shiva V. Hodges
Columbia, South Carolina                  United States Magistrate Judge

 Plaintiff’s attention is directed to the important warning on the next page.




                                      3
       IMPORTANT INFORMATION: PLEASE READ CAREFULLY

          WARNING TO PRO SE PARTY OR NONPARTY FILERS

    ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE
AVAILABLE TO THE PUBLIC ON THE INTERNET THROUGH PACER
(PUBLIC ACCESS TO COURT ELECTRONIC RECORDS) AND THE
COURT’S ELECTRONIC CASE FILING SYSTEM. CERTAIN PERSONAL
IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED IN OR
SHOULD BE REMOVED FROM ALL DOCUMENTS BEFORE YOU
SUBMIT THE DOCUMENTS TO THE COURT FOR FILING.

      Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy
protection of electronic or paper filings made with the court. Rule 5.2 applies
to ALL documents submitted for filing, including pleadings, exhibits to
pleadings, discovery responses, and any other document submitted by any
party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal
identifying information in documents submitted for filing to any United
States District Court. If it is necessary to file a document that already
contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the
document to the Clerk of Court for filing. A person filing any document
containing their own personal identifying information waives the protection
of Rule 5.2(a) by filing the information without redaction and not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s
social security number or a taxpayer identification number must be included
in a document, the filer may include only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be
mentioned, the filer may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a
document, the filer may include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant,
the filer may include only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s
license numbers and alien registration numbers – may be sought under Rule
5.2(d)(filings made under seal) and (e) (protective orders).

                                      4
